Title: To James Madison from Theodorus Bailey, 12 August 1806
From: Bailey, Theodorus
To: Madison, James



Sir,
New York, 12th: Augt. 1806.

I am informed by a particular and respectable Friend, that an application is about to be prefered to the Department of State of the United States, for the appointment of Richard S. Hackley Esq, a Merchant of this City, to the Office of Commercial Agent at some Port in France or Spain.  My acquaintance with this Gentleman is recent; but as far as it has extended, is much in his favor: his Conversation, manners and address distinguish him as a well bred man; and I should suppose would peculiarly fit him for the place in question: His reputation among our Merchants stands fair, as well on the Score of talents, as for integrity and application: On these grounds I do not hesitate to unite in recommending him for the appointment he wishes; in full confidence that he will acquit himself in the discharge of the Consular functions with reputation to himself, and to the Satisfaction of the Government.  With the assurance of my high respect and Esteem, I am Sir your Most Obedt. Servt.

Theodorus Bailey

